DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed May 2, 2022 have been fully considered but they are not persuasive.
The Applicant's arguments from pages 10-11 are directed to the amended claim set, but will be discussed for the sake of compact prosecution.
The Examiner respectfully disagrees with the arguments presented, since the apparatus of Goto (US5909232A) adequately teaches a sequentially in-line lamp followed by laser that provide heat to desired sections of a product sheet.  While the material worked upon is not required to meet apparatus claims, Tochimoto (JP2001150789A) was used in combination with Goto, as Tochimoto teaches the concept of a thermally expanding sheet (Fig. 2) that in separate embodiments is expanded by a heating lamp (Fig. 8 or 17) and a laser (Fig. 19).  While Tochimoto does not teach a lamp and laser in the same embodiment, Tochimoto does not teach away from their sequential use, and teaches that the expandable product can be controlled to only partially expand sections by a heat source (Figs. 2&3) by using a light absorbing layer (Fig. 2, item 95) to form a desired pattern, which would prima facie obviously allow for further expansion from a subsequent heat source without damage to the product.  Additionally, the Tochimoto laser type was substituted into the apparatus of Goto to ensure the laser of Goto, in view of Tochimoto, would be capable of heating the sheet product to create expansion in specific areas to make a desired product.
Further rationale for claim rejections will be discussed in the 35 U.S.C. 103 rejection section, below.
The Applicant to invited to contact the Examiner to set up an interview for further discussion. 
The Examiner acknowledges the amendments to claims 1 and 11, and the new claims 17-20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7-9, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Goto (US5909232A), in view of Tochimoto (JP2001150789A), with machine-translation to English from J-Plat Pat website.
With respect to claim 1, the prior art of Goto teaches an apparatus for processing a heat-sensitive sheet [Col. 8, line 66 – Col. 9, line 16]; wherein the apparatus comprises: a first light source comprising a lamp (Fig. 11, item 66); a second light source comprising a laser (Fig. 11, item L); and a controller (Fig. 11, item 72) configured to: control the lamp of the first light source to irradiate a first portion of a heat-sensitive material worked upon [Col. 9, lines 11-20].  Goto teaches controlling the laser as the second light source to directly heat a second portion of the heat-sensitive material.  Goto teaches the heat-sensitive material is exposed to heat by the lamp and subsequently the laser via horizontal transfer rollers (Fig. 11, item B; [Col. 5, lines 50-53]).  Goto demonstrates overlapping of the areas of lamp exposure followed by laser exposure by explaining the laser produces a higher accuracy image onto the medium when the preheated temperature provided by the lamp is held stable (Col. 9, lines 7-28).  Goto illustrates that the controller is configured to control of the lamp, and subsequently, control the laser, to sequentially overlap treatment of the same section of the heat sensitive material (Fig. 11, items 66, L, & B).
Goto is silent on processing an expandable molding sheet comprising a base and a thermal expansion layer laminated onto a first main surface of the base, the molding sheet having a thermal conversion layer laminated on a second main surface of the base, the thermal conversion layer being configured to convert electromagnetic waves to heat.
However, the prior art of Tochimoto teaches an expansion apparatus for a foam sheet (Fig. 17, item 40A) configured to cause expansion of at least a portion of a thermal 5expansion layer (Fig. 2, item 92; [0037]) by irradiating with electromagnetic waves emitted from a lamp a thermal conversion layer (Fig. 2, item 95; [0040]) for conversion of the electromagnetic waves to heat [0041], the thermal conversion layer being laminated onto a molding sheet that includes a base and the thermal expansion layer laminated onto a first main surface of the base [0035].  
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to substitute the expanding foam sheet, taught by Tochimoto, in place of the heat sensitive sheet in the apparatus taught by Goto.  This would produce the predictable result of expansion of a foam sheet transferred across two expanders, the thermal lamp followed by the laser, where expansion areas of the sheet would overlap each other.
While Tochimoto does not teach a lamp and laser in the same embodiment, Tochimoto does not teach away from their sequential use, and teaches that the expandable product can be controlled to only partially expand sections by a heat source (Figs. 2&3) by using a light absorbing layer (Fig. 2, item 95) to form a desired pattern, which would prima facie obviously allow for further expansion from a subsequent heat source without damage to the product.  
Goto, in view of Tochimoto, teach an apparatus that conveys and exposes an expanding foam sheet under a lamp to expand selected areas of the foam sheet, and then a second expander laser source to produce heat.  
Goto does not explicitly teach that heat from its laser will produce heat required to cause expansion of an expanding foam layer.
However, Tochimoto teaches that its laser (Fig. 19, item 61) can be used to produce heat to cause expansion of the expanding foam layer [0107], with a control unit (Fig. 19, item 63) that controls the emission intensity of the laser light source [0107].  
Due to the substitution of the expanding foam sheet into the apparatus and the conveying of the foam sheet from exposure to the lamp irradiation and subsequent laser irradiation, taught by Goto, in view of Tochimoto, it would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to substitute the second expander, the laser source taught by Tochimoto, in place of the laser taught by Goto, in view of Tochimoto, would predictably yield the result of also expanding the thermal expansion layer as desired.

With respect to claim 2, the apparatus of Goto, in view of Tochimoto, teaches an irradiation width of the electromagnetic waves of the laser of the second light source with which the thermal conversion layer is irradiated with the thermal expansion layer is irradiated is less than an irradiation width of the electromagnetic waves of the lamp of the first light source with which the thermal conversion layer is irradiated, as Tochimoto states the laser light source includes an optical unit (Fig. 19, item 62) that condenses a laser beam from the laser light source at a predetermined point [0107].
With respect to claim 3, Goto teaches a roller-type transporter configured to transport the molding sheet, wherein the lamp of the first light source and the laser of the second light source are disposed, in order, as the laser and the lamp along a direction of transport (Fig. 11, item B) of the molding sheet transported by the transporter [Col. 6, lines 30-33].  
With respect to claim 4, the apparatus of Goto, in view of Tochimoto, teaches the laser of the second light source is arranged to irradiate the second portion with the second area and overlapping the part of the first portion of the thermal conversion layer from a side of the first main surface of the base opposite to a side of the second main surface on which the thermal conversion layer is laminated (Tochimoto, Fig. 19).
With respect to claims 7-9, Tochimoto teaches a shaping system comprising: the expansion apparatus according to claims 1, 3, and 4, respectively; and 5a printing device (Fig. 7, item 20) configured to print the thermal conversion layer (Fig. 2, item 95) onto the molding sheet [0057, 0075].  
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to use the known technique of a printing device to imprint the thermal conversion layer onto the expandable foam sheet, taught by Tochimoto, to improve the similar apparatus of Goto, in view of Tochimoto, in the same way with a reasonable expectation of success.
With respect to claim 17, Goto teaches the lamp of the first light source has an irradiation region with a first area, lamp is controlled to irradiate a first portion of the medium, and preheat the material [Col. 9, lines 17-20]. Goto teaches controlling the lamps to preheat the entire recording medium (equivalent to a first portion) prior to laser heating (Fig. 11, items Sd & 66; [Col. 9, lines 29-40]), which is the laser of the second light source taught by Tochimoto that has an irradiation region with a second area smaller than the first area.  Tochimoto teaches the laser is a condensed laser beam where a “selected region of the expandable sheet (Fig. 19, item 9) can be raised to produce a raised portion” (Fig. 19, item 96) and the laser forms a stereoscopic image [0107] to wherein the second portion of the thermal expansion layer is within the second area of the irradiation region of the laser [0107].  
Goto illustrates in a simplified embodiment (Fig. 13) showing how the first portion heated by the lamp (Fig. 13, item 81) overlaps the area heated by the laser (Fig. 13, item 62) as the heat-sensitive sheet is conveyed (Fig. 13, item B).  
Tochimoto teaches a third area of the first portion of the thermal conversion layer is less than an entirety of the thermal expansion layer exposed to the lamp, as shown by the expanded fish-shaped pattern area (Figs. 5 & 6; [0046-0050]).
Goto teaches the controller (Fig. 11, item 72) is configured to: control the lamp (Fig. 11, item 66) of the first light source to irradiate the first portion of the thermally-sensitive sheet with the electromagnetic waves from the first light source [Col. 9, lines 11-13]; and control the laser (Fig. 11, item 62) of the second light source to irradiate the second portion of the thermally-sensitive sheet with electromagnetic waves from the second light source by directly heating the second portion of the thermally-sensitive sheet [Col. 9, lines 1-3; Col. 5, line 67 – Col. 6, line 2].
Although the material worked upon is not required to meet apparatus claims, it would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing that the apparatus of Goto, in view of Tochimoto as set forth in claim 1, teaches the controller would be configured to cause expansion to a first portion of the thermal expansion layer due to lamp irradiation of the thermal conversion layer, followed by direct laser heating to cause expansion to a second portion of the thermal expansion layer.
With respect to claim 19, Tochimoto teaches the first portion of the thermal conversion layer is less than an entirety of the thermal expansion layer, as shown by the expanded fish-shaped pattern area (Figs. 5 & 6; [0046-0050]).

Claims 11, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Goto (US5909232A), in view of Tochimoto (JP2001150789A), with machine-translation to English from J-Plat Pat website.
With respect to claim 11, the prior art of Goto teaches an apparatus for processing a heat-sensitive sheet [Col. 8, line 66 – Col. 9, line 16]; wherein the apparatus comprises: a first light source comprising a lamp (Fig. 11, item 66); a second light source comprising a laser (Fig. 11, item L); and a controller (Fig. 11, item 72) configured to: control the lamp of the first light source to irradiate a first portion of the heat-sensitive material worked upon [Col. 9, lines 11-16].  Goto teaches controlling the laser of the second light source to irradiate a second portion with the second area and overlapping a part of the first portion of the medium by conveying the heat-sensitive material by rollers horizontally (Fig. 11, item B; [Col. 5, lines 50-53]).  Goto demonstrates overlapping of the areas of lamp exposure followed by laser exposure by explaining the laser produces a higher accuracy image onto the medium when the preheated temperature provided by the lamp is held stable (Col. 9, lines 7-28).  Goto illustrates that the controller is configured to control of the lamp, and subsequently, control the laser, to sequentially overlap treatment of the same section of the heat sensitive material (Fig. 11, items 66, L, & B).
Goto is silent on a printing device and its control; an expansion apparatus for processing a molding sheet comprising a base and a thermal expansion layer laminated onto a first main surface of the base, the molding sheet having a thermal conversion layer laminated on a second main surface of the base, the thermal conversion layer being configured to convert electromagnetic waves to heat; and the controller configured to receive unevenness data to determine and generate, based on the unevenness data, first and second convexity data. 
However, the prior art of Tochimoto teaches an expansion apparatus for a foam sheet (Fig. 17, item 40A) configured to cause expansion of at least a portion of a thermal 5expansion layer (Fig. 2, item 92; [0037]) by irradiating with electromagnetic waves emitted from a lamp a thermal conversion layer (Fig. 2, item 95; [0040]) for conversion of the electromagnetic waves to heat [0041], the thermal conversion layer being laminated onto a molding sheet that includes a base and the thermal expansion layer laminated onto a first main surface of the base [0035].  
Tochimoto teaches a shaping system (Fig. 7; [0057]) for manufacturing a shaped object having unevenness (Fig. 5h) from a molding sheet (Fig. 2, item 9) including a base (Fig. 2, item 91) and a thermal expansion layer (Fig. 2, item 92; [0037]) laminated onto a first 10main surface of the base [0035], the shaping system comprising: a determiner being an imaging apparatus consisting of 2D and 3D measurement devices (Fig. 1, items CM, CM2, CM3; [0031, 0032]) configured to determine, based on unevenness data representing the unevenness (Fig. 1, item DO; [0030]), that a convexity having a width and a length that are each greater than or equal to a respective threshold is a first convexity (Fig. 18b, item 92r), and that a convexity having at least one of a width or a length that is smaller than the respective threshold is a second convexity (Fig. 19, item 96).  The 2D measurement device, CM2, acquires two-dimensional image data DP; while the 3D measurement device, CM3, acquires three-dimensional image data and distance image data DS.  The two-dimensional image data DP and the distance image data DS are positionally correlated.  A generation unit of the imaging apparatus is configured to generate the 3D model (Fig. 1, item MD) based on (i) positions of the first convexity and the second convexity determined by the determiner and (ii) the unevenness data, first convexity data representing the first convexity and second convexity data representing the second convexity [0031], as the distance image data DS in this case is a shape data regarding the height distribution of the three dimensional models [0031].  Tochimoto explains that the shape data of the three dimensional model MD may alternately be determined by a parallax image such as a 3 dimensional shape measuring instrument of a contact type or a stereo camera, or may be obtained by using shape data created by a three-dimensional CAD or the like [0032], and demonstrating the relationship of printed color density and the effect on the foam expansion in (Fig. 3; [0042]). 
Tochimoto teaches a printing device configured to print (Fig. 7, item 20) based on the first convexity data generated by 20the generation unit, onto the molding sheet a thermal conversion layer (Fig. 2, item 95; [0057, 0075]) for conversion of electromagnetic waves into heat [0041]; and an expansion apparatus comprising a first expander (Fig. 17, item 40A) configured to cause expansion of at least a portion of the thermal expansion layer (Fig. 2, item 92) by irradiating the thermal conversion layer with the 25electromagnetic waves emitted from a lamp (Fig. 17, item 43; [0103, 0104]); and a second expander (Fig. 19, item 6) configured to, based on the second convexity data generated by the generation unit, cause expansion of a region by irradiating with laser light (Fig. 19, item 61; [0107])37 the region that is smaller in size than a region of the first convexity of the molding sheet.  This is taught by the laser beam condensing to a predetermined point [0107], while the irradiating lamp [0067] provides light to the entire width of the expandable sheet [0069].  
Tochimoto teaches that the expandable product can be controlled to only partially expand sections by the lamp heat source (Figs. 2&3) by using the light absorbing layer (Fig. 2, item 95) to form a desired pattern, which would prima facie obviously allow for further expansion from a subsequent heat source without damage to the product.  
While Tochimoto does not teach a lamp and laser in the same embodiment, Tochimoto does not teach away from their sequential use, and teaches that the expandable product can be controlled to only partially expand sections by a heat source (Figs. 2&3) by using a light absorbing layer (Fig. 2, item 95) to form a desired pattern, which would prima facie obviously allow for further expansion from a subsequent heat source without damage to the product.  
Goto, in view of Tochimoto, teach an apparatus that conveys and exposes an expanding foam sheet under a lamp to expand selected areas of the foam sheet, and then a second expander laser source to produce heat.  
Goto does not explicitly teach that heat from its laser will produce heat required to cause expansion of an expanding foam layer.
However, Tochimoto teaches that its laser (Fig. 19, item 61) can be used to produce heat to cause expansion of the expanding foam layer [0107], with a control unit (Fig. 19, item 63) that controls the emission intensity of the laser light source [0107].  
Due to the substitution of the expanding foam sheet into the apparatus and the conveying of the foam sheet from exposure to the lamp irradiation and subsequent laser irradiation, taught by Goto, in view of Tochimoto, it would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to substitute the second expander, the laser source taught by Tochimoto, in place of the laser taught by Goto, in view of Tochimoto, would predictably yield the result of also expanding the thermal expansion layer as desired.
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to apply the known technique of a printing device, a thermally expanding multi-layer thermal conversion sheet, and control means of collecting, analyzing, converting, and generating data to produce desired object topography, taught by Tochimoto, into the thermal recording apparatus ready for improvement, taught by Goto, to predictably yield control of the lamp and laser sources by converting and generating data for a desired change in expansion of a thermally expanding sheet to produce a desired 3D image.
With respect to claim 18, Goto teaches the lamp of the first light source has an irradiation region with a first area, lamp is controlled to irradiate a first portion of the medium, and preheat the material [Col. 9, lines 17-20]. Goto teaches controlling the lamps to preheat the entire recording medium (equivalent to a first portion) prior to laser heating (Fig. 11, items Sd & 66; [Col. 9, lines 29-40]), which is the laser of the second light source taught by Tochimoto that has an irradiation region with a second area smaller than the first area.  Tochimoto teaches the laser is a condensed laser beam where a “selected region of the expandable sheet (Fig. 19, item 9) can be raised to produce a raised portion” (Fig. 19, item 96) and the laser forms a stereoscopic image [0107] to wherein the second portion of the thermal expansion layer is within the second area of the irradiation region of the laser [0107].  
Goto illustrates in a simplified embodiment (Fig. 13) showing how the first portion heated by the lamp (Fig. 13, item 81) overlaps the area heated by the laser (Fig. 13, item 62) as the heat-sensitive sheet is conveyed (Fig. 13, item B).  
Tochimoto teaches a third area of the first portion of the thermal conversion layer is less than an entirety of the thermal expansion layer exposed to the lamp, as shown by the expanded fish-shaped pattern area (Figs. 5 & 6; [0046-0050]).
Goto teaches the controller (Fig. 11, item 72) is configured to: control the lamp (Fig. 11, item 66) of the first light source to irradiate the first portion of the thermally-sensitive sheet with the electromagnetic waves from the first light source [Col. 9, lines 11-13]; and control the laser (Fig. 11, item 62) of the second light source to irradiate the second portion of the thermally-sensitive sheet with electromagnetic waves from the second light source by directly heating the second portion of the thermally-sensitive sheet [Col. 9, lines 1-3; Col. 5, line 67 – Col. 6, line 2].
Although the material worked upon is not required to meet apparatus claims, it would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing that the apparatus of Goto, in view of Tochimoto as set forth in claim 11, teaches the controller would be configured to cause expansion to a first portion of the thermal expansion layer due to lamp irradiation of the thermal conversion layer, followed by direct laser heating to cause expansion to a second portion of the thermal expansion layer.
With respect to claim 20, Tochimoto teaches the first portion of the thermal conversion layer is less than an entirety of the thermal expansion layer, as shown by the expanded fish-shaped pattern area (Figs. 5 & 6; [0046-0050]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363.  The examiner can normally be reached on M-F 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. GROSSO
Examiner
Art Unit 1748




/GREGORY C. GROSSO/Examiner, Art Unit 1748                  
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742